Plaintiff secured a verdict against both defendants in this action in negligence to recover for his personal injuries. Thereafter the trial court, as to the .defendant Town, set the verdict aside and dismissed the complaint. Defendant-appellant herein appeals from the judgment against him entered upon the verdict and orders of the Trial Term which denied his *799motions to dismiss the complaint and also to set aside the verdict and for a new trial. The proofs presented sharp questions of fact as to the negligence of said defendant and plaintiff’s freedom from contributory negligence. The verdict upon those issues is sufficiently supported by evidence. The fairness of the trial questioned by the trial court’s disposition of the action as to the codefendant is rendered academic by our decision in plaintiff’s appeal therefrom, decided herewith. (See Hemmingway v. Town of Dannemora, ante, p. 221.) Orders and judgment appealed from affirmed, with costs. All concur.